UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7599



ANTHONY JESUS SANDERS,

                                              Plaintiff - Appellant,

          versus


KATHLEEN J. BASSETT; F.E. LOCKHART,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-533-7)


Submitted:   December 9, 2004          Decided:     December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jesus Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Jesus Sanders appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for    the     reasons   stated     by   the   district   court.      See

Sanders v. Bassett, No. CA-04-533-7 (W.D. Va. filed Sept. 14, 2004

& entered Sept. 15, 2004).             We deny Sanders’ motion to produce

documents for his review.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -